Title: From John Adams to Louisa Catherine Johnson Adams, 21 October 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear Daughter
Montezillo October 21st. 1820

My Eyes were delighted with your handwriting this Morning—And my heart Cheered with the Contents of the letter Your apology for the interruption of your Correspondence is amply sufficient, and indeed as I have previously found in my own reflections apologys for you, It was more than was necessary—I am delighted with your studing Latin—The Town of Quincy have been pleased to Elect one a Member of the Convention—and wonderful to related the Election is said to be Unanimous, and if you will believe me, I am sufficiently advanced in my dotage to have accepted the Choice—And if I should fall like Chatham attempting to utter a few sentences I believe it would be pronounced by the World; as certainly it would be by myself EUTHANASIA. I feel not much like a maker or mender of Constitutions In my present State of imbecility in body or mind—But I presume we shall not be obliged to carry wind-mills by assault; as I was at the head of my forlorn hope forty years ago—No man I believe will now contend for a Sovereign Legislative Executive and Judiciary Government in a Single Representative Assembly—Which I at the head of the Essex Junto was obliged to combat through all the weapons in opposition to the sense of the Majority of the Convention. When they first Assembled Which majority was at first  Countenanced by Mr Cushing, Mr Samuel Adams and Mr .Robert Treat Paine—As I have always been obliged to mount the forlorn hopes—I was obliged upon this occasion to Conduct Arguments, to answer objections, and refute Arguments, with some assistance indeed from younger Men of Eminent talents, but little experience in public affairs, and of more timorous dispositions.—I fear the Town of Quincy will acquire little Credit by this Election and that their Representative will leave some what But I must be a silent Vote—and as I have no private interest to subserve; nor any fame to expect or to Covet, I shall express my judgement according to my Conscience, which is all my honour, and all my the reward I expect—
I was upon the point of writing to your Husband—but your kind letter of the 15th. determined me to write to you, who are one with him—
A terrible Influenza has raged at College, as every where else—and driving George, and John from the great Hospital of Invalids, has favoured us with a few short Visits from them since the Vacation expired—I  please myself with seeing you all at Cambridge on the next Commencement When George perhaps may have another occasion to display his Oratory—
I am my dear daughter your / affectionate Father—
John Adams